DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
1.	Applicant’s election of group II including claims 9-20 in the reply filed on 10/07/2021 for examination is acknowledged. All other claims are therefore withdrawn from the examination and the election/restriction is herein made final.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7 and 8 of U.S. Patent No. 10,674,953 B2 (herein referred to as Baker). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 17, claim 17 has been analyzed and rejected as per claim 8 of Baker (claim 8 is the combination of subject matter as recited in claims 8, 7, 6, 5 and 1).
	Regarding claim 17, Baker discloses a system for analyzing images of skin features, comprising: 
at least one processor; a database; and memory comprising computer-executable instructions that, when executed by the at least one processor, cause the at least one processor (claim 1 - col. 17, lines 46-52) to: 
receive an image of a patient’s skin feature (claim 1 - col. 18, line 1); 

identify a reference skin feature in the database, wherein the at least one aspect of the reference skin feature was previously analyzed (claim 1 - col. 18, lines 4-6); 
compare the at least one aspect of the patient’s skin feature to the corresponding aspect of the reference skin feature (claim 1 - col. 18, lines 7-10); 
determine a risk ranking of the patient’s skin feature based on the comparison (claim 1 - col. 18, lines 7-10); and 
generate guidance to a clinician based on the risk ranking (claim 8 - col. 18, lines 50-51).
	
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more.
	Step 1: Claim 9 recites “a skin feature review system.” Thus, the claim is to a machine, which is a statutory category of invention.
	Step 2A Prong One: Claim 9 recites that the processor is caused to “a database storing previous data of a plurality of skin features of a patient, wherein the previous data include a reference image of each of the plurality of skin features and metadata, the metadata including an analysis of at least one characteristic of the skin features, and provide one or more results of the analysis, wherein the results 
Step 2A Prong Two: Claim 9 recites storing images in a database, which represents mere data gathering that is necessary for use of the recited abstract idea. Therefore, the limitation is insignificant extra-solution activity. The claim recites additional elements of “processor,” “database,” and “memory” at a high level of generality. These additional elements are generic components that amount to mere instructions to implement the abstract idea on a computer. Additionally, these limitations are nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(1). The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. 
Step 2B: As explained in Step 2A Prong Two above, claim 9 recites the elements of “processor,” “database,” and “memory”. Regarding the limitations “processor”, “database” and “memory”, these limitations are merely adding the words “apply it” to the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Regarding the limitation “storing images in a database”, this is mere data gathering recited at a high level of generality. The addition of insignificant extra-solution activity does not amount to an inventive concept. See MPEP 2106.05(g). Moreover, the elements do not reflect an improvement to a technology or technical field, include the use of a particular machine or particular transformation. The elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea.

	Regarding claims 10, 11, 13 and 14, these claims simply recite transmitting/ displaying the results in some order or simply displaying/gathering of an image data. As explained in the rejection of claim 9 above, the claim as a whole, looking at the additional elements individually and in combination, do not integrate the abstract idea into a practical application. And, the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. In other words, claims 10, 11, 13 and 14 are directed to an abstract idea without significantly more.

	Regarding claim 12, claim 12 recites “The system of claim 9, wherein the results include a risk ranking generated based on ratings for symmetry, border, color, size, and evolution of the skin feature”. Similar to claim 9, the claim, including the further recited limitation, also recites also an abstract idea of mental processes. As explained in the rejection of claim 9 above, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. And, the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. In other words, claim 12 is directed to an abstract idea without significantly more.


	Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kislal, U.S. Patent No. 8,837,832 B2.
Regarding claim 9, Kislal discloses A skin feature review system, comprising: 
at least one processor (col. 10, lines 45-63 – computer to perform the functionality of skin analysis and tracking system); 
	a database storing previous data of a plurality of skin features of a patient, wherein the previous data include a reference image of each of the plurality of skin features and metadata, the metadata including an analysis of at least one characteristic of the skin features (col. 3, lines 45-46 – a plurality of skin features such as mole(s) and wrinkle(s) to be monitored; col. 4, lines 27-31 – “the reference image can include for example an earlier photograph of the same mole aligned with the current photograph, and/or stock photographs”; lines 37-43 – “users can build repositories of images and analyses thereof for convenient review.  As will be appreciated by those having ordinary skill in the art, the stored information (for example images, analyses, et cetera) can be supplemented as desired with additional information, such as for example patient historical information, biopsy information, educational information, and the like”); and
memory comprising computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to: provide one or more results of the analysis, wherein the results of the analysis include at least one of: a risk ranking, an image of the skin feature, a time evolution of images, and a plurality of differential images (col. 4, lines accurate monitoring and/or aid in analysis of skin conditions, such as if and how moles have changed over time, which if any exhibit known abnormal characteristics, and the like”; col. 5, lines 10-13 – “The result(s) of the analysis and/or the reference image(s) can then be output by the system 170, such as output for display on a display device visible by the user” – where image of the skin feature and time evolution of images showing mole changes can be output).

Regarding claim 13, Kislal discloses “The system of claim 9, wherein the results include an image of the skin feature for which there is a reference image” (col. 4, lines 32-36 – “Patients and/or health care professionals can therefore utilize the output for accurate monitoring and/or aid in analysis of skin conditions, such as if and how moles have changed over time, which if any exhibit known abnormal characteristics, and the like”; col. 5, lines 10-13 – “The result(s) of the analysis and/or the reference image(s) can then be output by the system 170, such as output for display on a display device visible by the user”).

Regarding claim 14, Kislal discloses “The system of claim 9, wherein the skin feature for which there is a reference image has been biopsied” (col. 4, lines 27-31 – “the reference image can include for example an earlier photograph of the same mole aligned with the current photograph, and/or stock photographs”; lines 37-43 – “users can build repositories of images and analyses thereof for convenient review.  As will be appreciated by those having ordinary skill in the art, the stored information (for example images, analyses, et cetera) can be supplemented as desired with additional information, such as for example patient historical information, biopsy information, educational information, and the like”).

Regarding claim 15, Kislal discloses “The system of claim 13, wherein the memory further encodes computer executable instructions that, when executed by the at least one processor, cause the at least one processor to: receive a clinical result about the skin feature; and update the database to include the patient’s skin feature and the clinical result.” (col. 4, lines 27-31 – “the reference image can include for example an earlier photograph of the same mole aligned with the current photograph, and/or stock photographs”; lines 37-43 – “users can build repositories of images and analyses thereof for convenient review.  As will be appreciated by those having ordinary skill in the art, the stored information (for example images, analyses, et cetera) can be supplemented as desired with additional information, such as for example patient historical information, biopsy information, educational information, and the like”) – where biopsy information is the clinical result that is added to the database along with patent’s skin feature as discussed before.

9.	Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenner et al., U.S. Patent Publication No. 2011/0040192 Al.
Regarding claim 9, Brenner discloses “A skin feature review system, comprising: 
at least one processor (figure 7, paras 0051, 0158, 0176, 0180, 0204, 0217, 0237 — processor and memory with software are inherent components of an electronic system as defined here and para 0158 talks about database); 
a database storing previous data of a plurality of skin features of a patient, wherein the previous data include a reference image of each of the plurality of skin features and metadata, the metadata including an analysis of at least one characteristic of the skin features (para 0158 - database stores multiple moles (multiple moles will be considered here as plurality of skin features as no one mole is similar to other as each has its own identity) images with parameters information (metadata) (para 
memory comprising computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to: provide one or more results of the analysis, wherein the results of the analysis include at least one of: risk ranking, an image of the skin feature, a time evolution of images, and a plurality of differential images” (considering one of the results being – “an image of the skin feature” – (Brenner in para 0071 teaches analyzing an evolution of mole through a time-series of images (every three days, every month) (a series of synthetic images are generated of the skin feature in the repetition) for recognizing a dermatologically significant trend; and further in para 0158 teaches the last measurement of each of the known moles of the patient is stored in a mole-based local or remote storage device – typically – a database). As only one option was required to be selected, examiner selected “an image of the skin feature”. As per claim any other option here is not required but Brenner does teach “risk ranking” - paras 0071 and 0068 — where determining a risk ranking of the skin feature is discovering the trend in evolution that may be very significant as a prognosis of cancer and assessing whether the mole is suspicious of cancer or not; paras 0165 —0168 - further adding Brenner provides the risk ranking by measuring the changes over time and alerting to a 

Regarding claim 10, claim 10 recites “The system of claim 9, wherein the results include differential images displayed based on a risk metric”. As cited in the rejection of claim 9, the option the result of the analysis include “an image of the skin feature” was selected as one out of many, and other options of the result of analysis were not required to be selected. Therefore, this claim 10 has been anticipated as per the rejection made in claim 9 in view of Brenner.

Regarding claim 11, claim 11 recites “The system of claim 9, wherein the results include time evolution images displayed based on a user selection”. As cited in the rejection of claim 9, the option the result of the analysis include “an image of the skin feature” was selected as one out of many, and other options of the result of analysis were not required to be selected. Therefore, this claim 10 has been anticipated as per the rejection made in claim 9 in view of Brenner. However, Brenner in para 0071 teaches analyzing an evolution of mole through a time-series of images (every three days, every month) for recognizing a dermatologically significant trend; and further in para 0158 teaches the last measurement of each of the known moles of the patient is stored in a mole-based local or remote storage device – typically – a database; and the time series (such as every three days, every month) is pre-selected by the user, as there is no evidence that system itself selects it. 

Regarding claim 12, claim 12 recites “The system of claim 9, wherein the results include a risk ranking generated based on ratings for symmetry, border, color, size, and evolution of the skin feature”. As cited in the rejection of claim 9, the option the result of the analysis include “an image of the skin feature” was selected as one out of many, and other options of the result of analysis were not .


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kislal, U.S. Patent No. 8,837,832 B2, and, further in view of Guyon et al., U.S. Patent No. 8,543,519.
	Regarding claim 16, claim 16 recites “The system of claim 9, wherein the results include an image of the skin feature and the memory further encodes computer executable instructions that, when executed by the at least one processor, cause the at least one processor to: receive an annotation for the image of the skin feature, the annotation being at least one of: diagnosis, biopsy result, and 
Kislal teaches results include an image of skin feature and further teaches the metadata such as analysis, biopsy information, patient historical information can also be added to the database in addition to the images (col. 3, lines 45-46 – a plurality of skin features such as mole(s) and wrinkle(s) to be monitored; col. 4, lines 27-31 – “the reference image can include for example an earlier photograph of the same mole aligned with the current photograph, and/or stock photographs”; lines 37-43 – “users can build repositories of images and analyses thereof for convenient review.  As will be appreciated by those having ordinary skill in the art, the stored information (for example images, analyses, et cetera) can be supplemented as desired with additional information, such as for example patient historical information, biopsy information, educational information, and the like; col. 4, lines 32-36 – “Patients and/or health care professionals can therefore utilize the output for accurate monitoring and/or aid in analysis of skin conditions, such as if and how moles have changed over time, which if any exhibit known abnormal characteristics, and the like”; col. 5, lines 10-13 – “The result(s) of the analysis and/or the reference image(s) can then be output by the system 170, such as output for display on a display device visible by the user” – where image of the skin feature and time evolution of images showing mole changes can be output), but do not explicitly teach the analysis in the metadata include an annotation for the image of the skin feature, the annotation being at least one of: diagnosis, biopsy result, and recommended review interval. However, examiner here asserts that annotating and saving the annotation along with the images is very well known, where annotation can be a user’s choice of annotation which can include the description of the content in the image, and further cited Guyon. Guyon in the same field of endeavor as Kislal teaches that  in “The DERMATLAS image dataset from Johns Hopkins University (available on the World Wide Web at dermatlas.org) was used to extract 1000 images of skin diseases with various diagnoses, including .

13.	Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al., U.S. Patent Publication No. 2011/0040192 Al, and, further in view of Kassianos et al., 2015, “Smartphone application for melanoma detection by community, patient and generalist clinician user: a review” (pp. 1507-1518).
Regarding claim 17, Brenner discloses a system for analyzing images of skin features, comprising: at least one processor; a database; and memory comprising computer- executable instructions that (figure 7, paras 0051, 0158, 0176, 0180, 0204, 0217, 0237 — processor and memory with software are inherent components of an electronic system as defined here and para 0158 talks about database) when executed by the at least one processor, cause the at least one processor to:

analyze the skin feature for at least one aspect of a plurality of aspects including: symmetry, border, color, diameter, evolution, and height (para 0118 — The host then analyzes 146 the image and retrieves the mole parameters (aspects), where plurality of aspects include symmetry (paras 0087-0091), border (paras 0092-0095), color (para 0096), diameter (para 0097), height (paras 0100-0104 — elevation of the peaks), and evolution (para 0085 — recognizing a dermatologically significant trend over multiple days; para 0116 — deviations of mole); para 0016 — The host 122 contains a CPU 126, a display 106, a keyboard 104, and storage 102. ‘The host is reading the images from the sensing device when the sensing device is in communication with the host. Image processing algorithms that will be described herein below determine the parameters of the mole, a pattern recognition program identifies the mole against the list of known moles of the patient; para 0013 — automatically detecting a mole in the field of view);
identify a reference skin feature in the database, wherein the at least one aspect of the reference skin feature was previously analyzed (para 0118 — then identifies 148 the mole and compares 150 the current parameters to the history of parameters of that mole; para 0116 - a pattern recognition program identifies the mole against the list of known moles of the patient, where known moles are that have been previously analyzed and are used here as reference; para 0158 — known moles of the 
compare the at least one aspect of the patient’s skin feature to the corresponding aspect of the reference skin feature, determine a risk ranking of the patient’s skin feature based on the comparison; (para 0118 — then identifies 148 the mole and compares 150 the current parameters to the history of parameters of that mole; para 0116 - a pattern recognition program identifies the mole against the list of known moles of the patent; para 0013 — automatically comparing the measured parameters to previously measured parameters of the mole, for detecting trends of change in at least one of the measured parameters along the sequence of at least three measurements of the mole at different times, where detecting trends of change is generating an evolution determination; paras 0071 and 0068 — where determining a risk ranking of the skin feature is discovering the trend in evolution that may be very significant as a prognosis of cancer and assessing whether the mole is suspicious of cancer or not; paras 0165 —0168 - further adding Brenner provides the risk ranking by measuring the changes over time and alerting to a caregiver — such as “Mole no. 3, border irregularity increased by 12% in the last 60 days’, in contrast to a predefined normal —range rule), and 
	Claim 17 further recites “generate guidance to a clinician based on the risk ranking”. Brenner teaches in para 0118 – “If the comparison generates 152 a suspicion that the mole is changing, the system alerts 160 the user and creates an alert message to be sent to a remote care giver, attaching 162 the relevant parameters, and also updates 154 the history of the mole”; and, para 120 – “When all the moles have been analyzed, the system checks 158 if there are alerts and if so--compiles 164 a summary of the alert messages and sends them via conventional communication means to a care giver--typically the physician in the clinic”. Brenner system as cited teaches alerting the care-giver/ physician aiming to help clinicians assess whether to refer a patient to a dermatologist (see Kassianos, page 1517, left column, 2nd paragraph, lines 14-16), thus the software provides a guidance to a clinician by helping clinician assess whether to refer a patient to a dermatologist. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to generate guidance to a clinician as taught by Kassianos in the invention of Brenner. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to generate guidance to a clinician as taught by Kassianos in the invention of Brenner, in order to save time in the monitoring and/or treatment process for the patient where knowing the clinicians credentials as being generalist would help advance the recommendation from the clinician to the dermatologist (specialist).

	Regarding claim 18, the combined invention of Brenner and Kassianos teaches “The system of claim 17, wherein the guidance includes instructions to monitor the patient’s skin feature over time” (as cited in rejection of clam 17, aiming to help clinicians assess whether to refer a patient to a dermatologist is nothing but providing instructions of monitoring the patient’s skin feature over time from clinician’s stage to the dermatologist’s stage).

	Regarding claim 20, claim 20 recites “The system of claim 17, wherein the database includes a time-series of differential images of the reference skin feature”. In the combined invention of Brenner and Kassianos, Brenner in para 0071 teaches analyzing an evolution of mole through a time-series of .

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al., U.S. Patent Publication No. 2011/0040192 Al, and, further in view of Kassianos et al., 2015, “Smartphone application for melanoma detection by community, patient and generalist clinician user: a review” (pp. 1507-1518), and further in view of Kenny et al, U.S. Patent No. 9,064,304 B2.
	Regarding claim 19, claim 19 recites “The system of claim 17, wherein the image of a patient’s skin feature is a composite image generated by combining multiple adjacent images into a larger image”. In the combined invention of Brenner and Kassianos, Brenner teaches taking multiple images of the skin area and combining it to construct a synthetic image (see paras 0068-0071) but does not explicitly teach the image of a patient’s skin feature is a composite image generated by combining multiple adjacent images into a larger image. However, examiner here asserts that combining multiple .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 31, 2021